United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  June 24, 2003

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 02-41780
                        Conference Calendar



DAVID RALPH SELVER,

                                    Plaintiff-Appellant,

versus

CORRECTION MEDICAL,

                                    Defendant-Appellee.

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                       USDC No. 4:02-CV-334
                       --------------------

Before DeMOSS, DENNIS, and PRADO, Circuit Judges.

PER CURIAM:*

     David Ralph Selver, Collin County, Texas, prisoner # 160221,

appeals the dismissal as frivolous and for failure to state a

claim of his 42 U.S.C. § 1983 action, in which he asserted that

the defendant, Correction Medical Services, showed deliberate

indifference to his serious medical needs.    Selver’s allegations

sound in negligence or neglect, which are insufficient to warrant

relief under 42 U.S.C. § 1983.   See Varnado v. Lynaugh, 920 F.2d
320, 321 (5th Cir. 1991).   Selver has not established that

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 02-41780
                                -2-

medical employees knew that Selver “face[d] a substantial risk of

serious harm and disregard[ed] that risk by failing to take

reasonable measures to abate it.”   Farmer v. Brennan, 511 U.S.
825, 847 (1994).

     Selver has not established that the district court erred in

dismissing his 42 U.S.C. § 1983 action.   See Black v. Warren, 134
F.3d 732, 733-34 (5th Cir. 1998).   Consequently, the judgment of

the district court is AFFIRMED.

     After Selver filed the instant appeal in forma pauperis

(IFP), this court imposed the three-strikes bar against him.      See

Selver v. Collin County Dist. Court, No. 02-41560 (Apr. 22, 2003)

(unpublished).   Selver is admonished that, in the future, he may

not proceed IFP in any civil action or appeal filed while he is

incarcerated or detained in any facility unless he is under

imminent danger of serious physical injury.   See 28 U.S.C.

§ 1915(g).   Selver should review any pending appeals to ensure

that they are not frivolous.   Selver is admonished that filing

frivolous appeals could result in the imposition of sanctions

beyond those provided for in 28 U.S.C. § 1915(g).

     AFFIRMED; WARNING ISSUED.